DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colby (U.S. 2011/0176865).
As for Claim 1, Colby discloses an invention comprising:
a shank (20) including a first end (top end of 20) and a second end (bottom end of 20);
a cam lever (12) rotatably attached to the first end by a first pivot pin (18), the cam lever including a lever handle (handle of 12) and a cam lobe (40) that is eccentric relative to the first pivot pin;
a recess (recess defined by cutouts 24 and 24’) located at the second end of the shank; and
a toggle (26) attached in the recess so that the toggle is rotatable about a second pivot pin (28).
2. The toggle cam bolt of claim 1, wherein the toggle includes a length and a width, and the length is greater than the width (see Fig. 2).

4. The toggle cam bolt of claim 2, wherein the toggle is rotatably attached to the recess at a center of the width and the length (see Fig. 2).
5. The toggle cam bolt of claim 2, wherein the length of the toggle is in-line with the shank when the toggle is in an insertion position (see Fig. 2).
6. The toggle cam bolt of claim 5, wherein the toggle is adapted to rotate 90 degrees relative to the shank into a clamping position (see para [0044 and 0067-0071] and Figs. 21-24).
7. The toggle cam bolt of claim 6, wherein the toggle is pinned to the recess at an off-center location to promote self-pivoting out of the recess from the insertion position to the clamping position (see Fig. 2).
8. The toggle cam bolt of claim 1, wherein the cam lever is adapted to rotate between a clamped position and an unclamped position (see para [0044 and 0067-0071] and Figs. 21-24).
10. The toggle cam bolt of claim 1, wherein the shank comprises a first shank part (46) and a second shank part (24 and 24’), the first pivot pin is in the first shank part and the second pivot pin is in the second shank part (see Figs. 1-2), the first and second shank parts are connected to one another in an adjustable manner in order to allow a distance between the first pivot pin and the second pivot pin to be adjusted (see Figs. 1-2).
13. The toggle cam bolt of claim 1, further comprising a spacer (22) located on the shank.
14. A method of clamping two or more parts together using a toggle cam bolt comprising:
providing a toggle cam bolt (10), the toggle cam bolt including a shank (20) including a first end and a second end, a cam lever (12) rotatably attached to the first end by a first pivot pin (18), the cam lever including a lever handle (handle of 12) and a cam lobe (40) that is eccentric relative to the first pivot pin, a recess (recess in 20 defined by 24 and 24’) located at the second end of the shank, and a toggle (26) attached in the recess so that the toggle is rotatable about a second pivot pin, the toggle having a length greater than a width (see Fig. 2), and the length is in-line with the shank when the toggle is in an insertion position (see Fig. 2);
inserting the second end of the shank with the toggle in the insertion position through an opening in at least two adjacent parts until the toggle is past the opening (see Figs. 21-24);
rotating the toggle relative to the shank into a clamping position (see Figs. 21-24); and
rotating the lever handle towards the at least two parts until a point of contact of the cam lobe and the at least two adjacent parts is at or past a centerline of the cam lobe (see Figs. 21-24).
15. The method of claim 12, further comprising adjusting a length of the shank such that a total thickness of the at least two adjacent parts being clamped is greater than a distance between the contact point of the cam lobe at a maximum distance from the first pivot pin and a contact surface of the toggle in the clamping position in order to provide a compressive pre-load force on the two parts being clamped in the clamping position (see Figs. 21-24).
16. The method of claim 12, further comprising placing a first clamping washer (42) or a spacer between the at least two parts being clamped together and the cam lobe prior to inserting the toggle cam bolt (see Figs. 21-24).
17. The method of claim 14, further comprising placing a second clamping washer (112) between the at least two parts and the toggle prior to rotating the toggle 90 degrees.
Allowable Subject Matter
Claims 9, 11-12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M UPCHURCH/Examiner, Art Unit 3677